NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4322-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

STEPHEN WHITE,

     Defendant-Appellant.
________________________

                    Argued October 21, 2019 – Decided February 13, 2020

                    Before Judges Fasciale, Rothstadt and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Passaic County, Indictment No. 16-02-0117.

                    Kevin Timothy Conway argued the cause for the
                    appellant.

                    Christopher W. Hsieh, Chief Assistant Prosecutor
                    argued the cause for respondent (Camelia M. Valdes,
                    Passaic County Prosecutor, attorney; Christopher W.
                    Hsieh, of counsel and on the brief).

          PER CURIAM
      Defendant Stephen White appeals his conviction and sentence after a jury

convicted him of driving while suspended for a second or subsequent driving

while intoxicated (DWI) violation, N.J.S.A. 2C:40-26(b). Defendant asserts that

the trial judge abused her discretion in denying his request, made on the eve of

trial, for a third adjournment of the trial date to allow him to obtain substitute

counsel.   Defendant also argues that reversal is warranted because he was

deprived of effective assistance of counsel at trial. Finally, defendant appeals

his sentence, alleging that the trial judge impermissibly counted his lack of

remorse as an aggravating factor. We find no merit in any of defendant's

arguments and affirm.

      We glean the following facts from the record. On October 28, 2015,

Hawthorne Police Officer Nicolas Adams was conducting radar speed control in

Hawthorne on Route 208. At about 1:30 a.m., Officer Adams observed a four-

door black BMW with New Jersey license plates traveling southbound on Route

208. According to the officer's radar, the BMW was traveling eighty-one miles

per hour in a fifty-five mile per hour zone. The officer activated the overhead

lights of his police vehicle and followed the BMW, which pulled over near Utter

Avenue on Route 208 in Hawthorne. Defendant Stephen White was the driver




                                                                          A-4322-17T4
                                        2
and sole occupant.     White smoke was visible coming from the engine

compartment of the BMW.

      Officer Adams approached and requested defendant's license, proof of

insurance, and vehicle registration. Defendant did not immediately produce the

documents and the officer asked defendant to "step out of the vehicle, to come

to the rear of the vehicle to be interviewed and a pat-down was conducted[.]"

Defendant told the officer that he was "lost" and handed over a New York

driver's license. Defendant indicated that "he was going to jail because he was

not supposed to be driving in New Jersey." After checking with the police

dispatcher, Officer Adams learned that defendant's New Jersey driving

privileges were suspended. 1




1
  According to the testimony of Johannes Segboer, an investigator with the New
Jersey Motor Vehicle Commission since 2003, defendant's license was
suspended on two separate occasions. These suspensions stemmed from
convictions originating in the Palisades Interstate Parkway Municipal Court. On
June 19, 2012, defendant's license was suspended for ninety days as a result of
a DWI offense on February 16, 2012. On July 23, 2014, defendant's license was
suspended for 730 days because he refused to submit to a breath test, which
occurred on October 18, 2013.



                                                                       A-4322-17T4
                                      3
      Defendant was arrested and issued summonses for DWI, N.J.S.A. 39:4-

50, and related motor vehicle offenses. 2 On February 11, 2016, a grand jury

indicted defendant with fourth-degree operating a motor vehicle while

suspended for a second or subsequent DWI offense, N.J.S.A. 2C:40-26(b).

      On February 13, the first day of trial for defendant's offense for driving

while suspended, his counsel advised the trial judge that defendant was

requesting an adjournment to obtain new counsel.          The trial judge, after

considering defendant's reasons and analyzing the request under the factors set

forth in State v. Furguson, 198 N.J. Super. 395 (App. Div. 1985), denied

defendant's request for an adjournment and to substitute counsel. The judge

noted that it was "unknown at this time what the delay would be," if defendant

were to bring in new counsel. The judge stated that defendant

            [i]ndicated that [his substitute counsel] would be ready
            to start trial on [February] 27[th], but he had some
            issues with the type of expert that the present counsel
            was using, and indicated that he would have gone with
            a different type of expert from the . . . outset. This is
            concerning to the [c]ourt since this attorney, to my
            knowledge, has never seen the discovery in this case.
            He has never met with the [d]efendant, nor has he

2
   The DWI and motor vehicle offenses were tried separately before the trial
judge, outside of the jury's presence. The bench trial was completed on or about
March 6, 2018, and the judge found defendant guilty on the DWI charge and
sentenced him to ninety days in the county jail. Defendant did not appeal that
conviction.
                                                                        A-4322-17T4
                                       4
            reviewed any of the documentation in this case. And
            for him to say that he would be ready to walk in this
            court on February 27[th], and pick a jury with the expert
            that Mr. Hashmi already has in place, would be curious
            to this [c]ourt.

The judge noted that continuances were already granted on two occasions: once

when defendant had health issues and once when defendant's mother-in-law had

health issues. Moreover, the judge found that the "balance [of] convenien[ce]

or inconvenien[ce] to the litigants, witnesses, counsel, and to the [c]ourt"

weighed in favor of denying defendant's motion. Defendant was aware that the

matter had been scheduled for trial for over eight months. The trial judge further

noted that the State made accommodations for the court due to the transfer of

another prosecutor, and defendant's counsel had prepared the witnesses and was

ready to proceed to trial.

      The trial judge further found that defendant's reason for requesting

substitution of counsel was "purposeful and contrived" because he was aware of

the trial's scheduling and failed to communicate any trial concerns to Hashmi.

Thus, the trial judge found that defendant "contributed to the circumstances

which [gave] rise to [his] request." The judge found that denying the motion

would not prejudice defendant because Hashmi, unaware of defendant's concern,




                                                                          A-4322-17T4
                                        5
continued to prepare for trial until the day prior to when jury selection was

scheduled to begin.

      At trial, defendant testified on his own behalf. Defendant was at Morgan's

Public Ale House, a pub in Tappan, New York and left to go home "between

12:30 and [1:00 a.m.]" Defendant indicated that he "would normally take Route

303, get onto the Palisades Parkway heading north, and [he] would get off the

Palisades Parkway North to 87 North," and then take Exit 14B. Because Exit

14B was closed due to construction, defendant continued on Route 87 North and

looked for "Exit 15, which is Sloatsburg." Defendant drove for "five or six"

miles and realized that he may have missed Exit 15. Defendant indicated that

he believed that he was in New York and never intended to drive in New Jersey .

Defendant then began having mechanical difficulty with his car, with smoke

coming out of the hood and through the vents.

      At a charge conference, defendant's counsel requested that the jury be

instructed that the State was required to prove beyond a reasonable doubt "that

the defendant knowingly operated a motor vehicle in New Jersey." The judge

denied the request, finding that defendant's geographical location was not a

material element of the offense. The trial judge noted that "knowingly," as set

forth in the charge, pertains to the operation of a motor vehicle with knowledge


                                                                        A-4322-17T4
                                       6
that the driver's license was suspended. The trial judge went on to emphasize

that the intent behind the driving while suspended statute is to "lodge criminal

penalties for persons whose driver's license[s] are suspended for certain drunk

driving offenses and who, while under suspension for those offenses unlawfully

operate a motor vehicle."

      To defendant's benefit, however, the trial judge did instruct the jury on

mistake of fact:

                  In this case, the defendant contends that he is not
            guilty of driving while license is suspended or revoked
            for DWI or refusal to submit to a chemical breath test
            because he [mistakenly] believed that he was driving in
            the State of New York.

                   If you find the defendant held this belief, then he
            could not have acted with the [s]tate of mind that the
            State is required to prove beyond a reasonable doubt.

                  If you find that the State has failed to prove
            beyond a reasonable doubt that the defendant did not
            hold this belief, then you must find him not guilty of
            driving while license is suspended or revoked for DWI
            or refusal to submit to a chemical breath test.

                   However, if you find the State has proven beyond
            a reasonable doubt the defendant did not hold this
            belief, and you find that the State has proven all of the
            elements of the offense beyond a reasonable doubt, then
            you must find the defendant guilty of driving while
            license is suspended or revoked for DWI or refusal to
            submit to a chemical breath test.


                                                                         A-4322-17T4
                                        7
On March 1, 2018, the jury returned a guilty verdict on the driving while

suspended offense. On May 4, 2018, the trial judge denied defendant's motion

for a new trial.

      At sentencing, the trial judge identified and balanced the aggravating and

mitigating factors.    The trial judge found aggravating factor number three

because defendant's substance abuse issues rendered him at high risk for

reoffending. The judge also found aggravating number nine, which considers

the need for deterrence, stating "[t]his [c]ourt places particular emphasis and

weight on this factor.         The statutory and legislative intent behind

[N.J.S.A.]2C:40-26 is to deter folks who have their license suspended for a DWI,

or refusal, to continue operating their car on the roadways in the State of New

Jersey."

      The trial judge "impose[d] middle weight" on mitigating factor number

seven, which considers that "the [d]efendant has no history of prior

delinquency."      The trial judge also found mitigating factor number eleven

applied because "the imprisonment of the [d]efendant will entail excessive

hardship to his . . . dependents."

      The trial judge acknowledged that she received letters in support of

defendant's good character, which implicated mitigating factor number nine, but


                                                                        A-4322-17T4
                                        8
declined to find that the factor was supported in this case. Specifically, the judge

stated:

            I am well aware of all of the glowing reports and letters
            that I have received, indicating that [defendant] would
            never harm another individual. That he always acts
            with kindness. That he takes in animals, and he takes
            care of them. That is not the conduct that he exhibited,
            and displayed on [October 28, 2015]. In fact, other
            times he's been in this courtroom, he has never
            indicated one iota of remorse. He's always indicated,
            "I can't go to prison with those folks." As if he's
            somehow . . . better, or looks down upon other folks
            who are in prison. I'm not saying that Mr. White in any
            way shape or form is a bad man. Sometimes good
            people do bad things. But his behavior is what brought
            him here to this [c]ourt today to be sentenced.

Finding the aggravating factors substantially outweighed the mitigating factors,

the judge sentenced defendant to nine months of incarceration with a one-

hundred-and-eighty-day period of parole ineligibility, to be served concurrently

with the ninety days she had imposed for the DWI conviction.

      This appeal ensued.       On appeal, defendant presents the following

arguments for our review:

            POINT I

            IT WAS REVERSIBLE ERROR FOR THE TRIAL
            COURT TO FAIL TO INCLUDE IN THE JURY
            CHARGE RELATING TO N.J.S.A. 2C:40-26(b)
            THAT [DEFENDANT] KNOWINGLY OPERATED A
            MOTOR VEHICLE IN NEW JERSEY.

                                                                            A-4322-17T4
                                         9
POINT II

IT WAS REVERSIBLE ERROR THAT THE TRIAL
COURT DENIED [DEFENDANT] A BRIEF TWO-
WEEK ADJOURNMENT TO OBTAIN SUBSTITUTE
COUNSEL OF HIS CHOOSING, FORCING
[DEFENDANT] TO INSTEAD PROCEED WITH AN
ATTORNEY WHO HAD NEVER TRIED A
CRIMINAL CASE IN SUPERIOR COURT.

A.  [DEFENDANT'S]  SIXTH   AMENDMENT
RIGHT TO COUNSEL WAS VIOLATED.

B.  [DEFENDANT] WAS PREJUDICED AS A
RESULT OF THE TRIAL COURT'S DENIAL OF HIS
REQUEST FOR A TWO-WEEK ADJOURNMENT
FOR   NEW     COUNSEL    RESULTING     IN
INEFFECTIVE ASSISTANCE OF COUNSEL.

1. TRIAL COUNSEL'S EXPERTISE FELL BE-
NEATH THE LEGAL REQUIREMENT WHEN HE
OPENED THE DOOR TO EVIDENCE REGARDING
AN IGNITION INTERLOCK DEVICE.

2.  IT WAS INEFFECIVE ASSISTANCE OF
COUNSEL AS WELL AS REVERSIBLE ERROR
FOR THE TRIAL COURT TO ALLOW PHOTO-
GRAPHS WITHOUT FOUNDATION OR BASIS TO
GO INTO EVIDENCE AND/OR BE USED BY THE
STATE TO CROSS-EXAMINE [DEFENDANT].

3.  IT WAS INEFFECTIVE ASSISTANCE OF
COUNSEL FOR TRIAL COUNSEL TO INTRODUCE
WHAT COULD BE CONSIDERED AN INCRIMI-
NATING STATEMENT BY [DEFENDANT].

POINT III


                                            A-4322-17T4
                   10
             IT WAS REVERSIBLE ERROR FOR THE JUDGE
             DURING SENTENCING TO CONSIDER AS AGG-
             RAVATING CIRCUMSTANCES, [DEFENDANT'S]
             FAILURE TO BE REMORSEFUL AND HIS LACK
             OF APOLOGY FOR HIS ACTIONS DURING THE
             TRIAL.

We address these issues in turn.

                                        A.

      Defendant argues that the trial judge erred in refusing to instruct the jury

that the State needed to prove that defendant knowingly operated a motor vehicle

in New Jersey pursuant to N.J.S.A. 2C:40-26(b). Defendant contends that by

not instructing the jury that the State needed to prove that defendant knew he

was in New Jersey, "the [t]rial [c]ourt converted N.J.S.A. 2C:40-26(b) into a

strict liability statute[.]"   We agree with the trial judge's conclusion that

defendant's knowledge of the geographical location in which he was driving is

not a material element of the driving while suspended offense, and we conclude

there was no error in the jury instructions.

      "'Appropriate and proper charges to a jury are essential to a fair trial.' And

proper explanation of the elements of a crime is especially crucial to the

satisfaction of a criminal defendant's due process rights." State v. Burgess, 154
N.J. 181, 185 (1998) (quoting State v. Green, 86 N.J. 281, 287 (1981)).



                                                                            A-4322-17T4
                                       11
             It is the independent duty of the court to ensure that the
             jurors receive accurate instructions on the law as it
             pertains to the facts and issues of each case, irrespective
             of the particular language suggested by either party.
             Finally, "[a]s an indication of the paramount
             importance of accurate jury instructions, we have held
             that erroneous instructions on material issues are
             presumed to be reversible error."

             [State v. Reddish, 181 N.J. 553, 613 (2004) (quoting
             State v. Marshall, 173 N.J. 343, 359 (2002)) (citation
             omitted).]

      The driving while license is suspended or revoked statute provides, in

pertinent part:

             It shall be a crime of the fourth degree to operate a
             motor vehicle during the period of license suspension
             in violation of R.S.39:3-40, if the actor's license was
             suspended or revoked for a second or subsequent
             violation of R.S.39:4-50 or section 2 of P.L.1981, c.
             512 (C.39:4-50.4a).

             [N.J.S.A. 2C:40-26(b).]

Because the statute itself does not expressly designate a mens rea requirement,

pursuant to N.J.S.A. 2C:2-2(c)(3), the culpability requirement is "knowingly" as

defined by N.J.S.A. 2C:2-2(b). That mental state is reflected in the model jury

charge for N.J.S.A. 2C:40-26, which describes the elements that must be met by

the State to prove the offense:




                                                                           A-4322-17T4
                                        12
            In order for defendant to be convicted of this offense,
            the State must prove the following elements beyond a
            reasonable doubt:
            1. That the defendant knowingly operated a motor
            vehicle;

            2. That the defendant's license was suspended or
            revoked for his/her

            (a) first violation of [driving while intoxicated] or
            [refusal to submit to a chemical breath test] and the
            actor had previously been convicted of operating a
            motor vehicle during the period of license suspension
            while under suspension for that first offense;

            OR

            (b) second or subsequent violation of [driving while
            intoxicated] or [refusal to submit to a chemical breath
            test]; and

            3. That the defendant knew that his/her license was
            suspended or revoked.

            [Model Jury Charges (Criminal), "Driving While
            License is Suspended or Revoked for DWI or Refusal
            to Submit to a Chemical Breath Test (N.J.S.A. 2C:40-
            26)" (rev. Apr. 11, 2016).]

As the trial judge correctly found, the geographical location of the motor

vehicle's operation is not a material element of the offense. Cf. N.J.S.A. 2C:39-

5(e)(1) (criminalizing otherwise lawful possession of a weapon if a defendant

possesses the weapon on the grounds of an educational institution). The State

needed to prove only that defendant knew he was operating a vehicle and that

                                                                         A-4322-17T4
                                      13
he knew his license was suspended for a violation of the DWI statute, both

elements of which were conceded by defendant at trial. The trial judge rightly

refused to alter the model jury charge to add an additional, non-material, element

to the charge.

      Regardless, the judge agreed to charge the jury with the defense of

"[i]gnorance or mistake," which provides, in pertinent part:

             Ignorance or mistake as to a matter of fact or law is a
             defense if the defendant reasonably arrived at the
             conclusion underlying the mistake and:

             (1) It negatives the culpable mental state required to
             establish the offense; or

             (2) The law provides that the state of mind established
             by such ignorance or mistake constitutes a defense.

             [N.J.S.A. 2C:2-4(a).]

The trial judge tailored the charge to the facts of this case by instructing the jury

that if it found that defendant held the mistaken belief that he was driving in

New York, rather than New Jersey, "then he could not have acted with the [s]tate

of mind that the State is required to prove beyond a reasonable doubt." Thus,

while defendant did not receive the exact jury instruction that he requested, he

received a jury instruction that had the same effect, because it required the jury

to consider whether the State proved that defendant reasonably but mistakenly


                                                                             A-4322-17T4
                                        14
believed he was driving in New York. The judge expressly charged the jury that

if they believed defendant's account, they should find him not guilty.

      Thus, we discern no error in the jury instructions provided by the trial

judge.

                                        B.

      Defendant next argues that the trial judge erred by denying his request for

a two-week adjournment to obtain new trial counsel. We review a trial court's

decision to allow or deny an adjournment for abuse of discretion. State v. Hayes,

205 N.J. 522, 537 (2011). Denial of such a motion "will not lead to reversal

unless it appears from the record that the defendant suffered manifest wrong or

injury." Ibid. (quoting State v. Doro, 103 N.J.L. 88, 93 (E. & A. 1926)). "If a

trial court conducts a reasoned, thoughtful analysis of the appropriate factors, it

can exercise its authority to deny a request for an adjournment to obtain counsel

of choice." State v. Kates, 216 N.J. 393, 396-97 (2014).

      "[A] defendant's right to counsel of choice 'is not absolute' and may be

balanced against the demands of the court's calendar, among other issues[.]" Id.

at 396. "What constitutes a reasonable adjournment to permit a defendant to

retain counsel of his own choice depends generally upon the surrounding facts

and circumstances." Hayes, 205 N.J. at 538 (quoting Furguson, 118 N.J. Super.


                                                                           A-4322-17T4
                                       15
at 402).   We consider the following factors in determining whether an

adjournment is warranted:

            [T]he length of the requested delay; whether other
            continuances have been requested and granted; the
            balanced convenience or inconvenience to the litigants,
            witnesses, counsel, and the court; whether the requested
            delay is for legitimate reasons, or whether it is dilatory,
            purposeful, or contrived; whether the defendant
            contributed to the circumstance which gives rise to the
            request for a continuance; whether the defendant has
            other competent counsel prepared to try the case,
            including the consideration of whether the other
            counsel was retained as lead or associate counsel;
            whether denying the continuance will result in
            identifiable prejudice to defendant's case, and if so,
            whether this prejudice is of a material or substantial
            nature; the complexity of the case; and other relevant
            factors which may appear in the context of any
            particular case.

            [Furguson, 198 N.J. Super. at 402 (quoting United
            States v. Burton, 584 F.2d 485, 490-91 (D.C. Cir.
            1978)).]

Pertinent to the issue on this appeal, Zachary Hashmi, Esq., began representing

defendant in this matter in February 2016. At the time, Hashmi was a member

of the firm in which Jeff Gold, Esq. was a partner. In December 2016, Hashmi

became a partner in the firm and continued his representation of defendant.

Meanwhile, Gold moved to Colorado.          At no time did Gold make a court




                                                                          A-4322-17T4
                                       16
appearance, handle any aspect of defendant's representation, or discuss any trial

issues with defendant.

      The trial was twice adjourned at defendant's request, once because of his

own health issues, and once due to his mother-in-law's health. In mid-2017, the

court set a February 2018 trial date. The trial was scheduled to begin with jury

selection on February 13, 2018. On the morning of February 13, however,

Hashmi informed the judge that defendant was requesting a two-week

adjournment to obtain new counsel. Defendant claimed that "[i]t's always been

my understanding that Jeff Gold, the person that I hired, was going to be first

chair at my trial. And that . . . Hashmi would be second chair."

      Defendant informed the judge that he received a letter from Hashmi on

February 9, 2018 that "raised [his] initial concern" about who was going to try

the case.    Defendant did not discuss this concern with Hashmi.              Rather,

defendant contacted John Menzel, Esq., between February 9 and February 12,

2018 and reviewed the case with him. They discussed "an expert in the DOT

for New York, which was not brought up [by Hashmi]" as well as "[s]ome other

issues that . . . [Menzel] . . . had said . . . might have been helpful. . . . or . . .

that he might have strategized and utilized" if Menzel had been representing

defendant from the outset of the case.


                                                                               A-4322-17T4
                                         17
      Hashmi advised the trial judge that defendant never expressed any

expectation that Gold or someone other than Hashmi would step into the case at

the last minute to handle the trial. He added the following:

            Your Honor, I just want to state that I did go through
            two years['] worth of notes. I have [sixteen] court
            appearances by me. . . . Everything in the file was done
            by me, signed by me, indicating that I represent
            [defendant]. I just don't have anything that would
            support anything regarding his statement that he was
            told that someone else would try the case. I just needed
            to clear the record on that having reviewed all the
            materials I have in front of me. And I just wanted to
            put that in front of you, Your Honor. Thank you.

Considering the foregoing factual context, we conclude that the trial judge was

well within her discretion in denying defendant's request for a twelfth-hour, third

adjournment of the trial to obtain substitute counsel. The judge's decision was

issued after a thorough review and careful consideration of the factors set forth

in Furguson, 198 N.J. Super. at 402. See Kates, 216 N.J. at 396-97.

      Specifically, the trial judge found it was unclear what the realistic length

of the delay would be because, although defendant suggested that other counsel

was prepared to take over and try the case in two weeks, defendant also stated

that his new attorney might have wanted to obtain different expert witnesses.

The judge had already granted two prior adjournments to defendant for personal

reasons.   The judge found that the adjournment would inconvenience the

                                                                           A-4322-17T4
                                       18
witnesses, counsel, and the court because the trial had been scheduled and

rescheduled for eight months.

      In addition, the judge found that defendant's request was not for

"legitimate reasons," but rather was "dilatory, purposeful, [and] contrived." In

that regard, defendant knew that the trial date had been scheduled for eight

months, and he was aware that Hashmi was present for all pretrial motions.

However, despite defendant's knowledge, he did not bring any concerns to the

court's or Hashmi's attention until the eve of trial. For that reason, the judge

found that defendant "contributed to the circumstances which [gave] rise to the

request [for a continuance.]"

      The judge's findings have ample support in the record, and we see no basis

to disturb them. We therefore reject defendant's contention that the judge erred

in denying his request for an adjournment.

                                      C.

      We also reject defendant's argument that the trial judge erred by

considering his lack of remorse as an aggravating factor at sentencing.

      We review an imposition of a sentence for abuse of discretion. See State

v. Johnson, 118 N.J. 10, 15 (1990). Our review of a sentence is limited to

whether determination of the sentencing factors was appropriate, whether it was


                                                                          A-4322-17T4
                                      19
supported by competent evidence in the record, and whether the sentence it so

unreasonable that it shocks the judicial conscience. State v. Roth, 95 N.J. 334,

362-64 (1984). We "affirm a sentence even if [we] would have [reached] a

different result, as long as the trial [judge] properly identifies and balances

aggravating and mitigating factors that are supported by competent credible

evidence in the record." State v. O'Donnell, 117 N.J. 210, 215 (1989).

       In this case, the trial judge appropriately identified and balanced the

aggravating and mitigating factors, and her findings are amply supported by the

record. Contrary to defendant's argument, the trial judge did not consider his

lack of remorse as a separate aggravating factor. The trial judge considered

defendant's lack of remorse in connection with mitigating factor number nine,

"[t]he character and attitude of the defendant indicate that he is unlikely to

commit another offense." The trial judge acknowledged that she received letters

from those who know defendant, which detailed that he is a good person who

does not harm others. The trial judge then went on to state that when balanced

against defendant's lack of remorse for his prior alcohol-related driving offenses,

demonstrated by his repeated DWI violations, she did not find that mitigating

factor number nine applied. We thus conclude that the sentence imposed was

within the judge's discretion.


                                                                           A-4322-17T4
                                       20
                                       D.

      Finally, we reject defendant's argument that reversal is warranted because

his trial attorney provided ineffective assistance of counsel. New Jersey courts

"have expressed a general policy against entertaining ineffective-assistance-of-

counsel claims on direct appeal because such claims involve allegations and

evidence that lie outside the trial record." State v. Preciose, 129 N.J. 451, 460

(1992). We find no reason to depart from that sound policy in this case and

decline to address defendant's ineffective assistance claims on direct appeal.

      To the extent that we have not addressed the parties' remaining arguments,

we conclude that they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-4322-17T4
                                      21